Matter of Michelle H. (Filandra C.) (2015 NY Slip Op 04646)





Matter of Michelle H. (Filandra C.)


2015 NY Slip Op 04646


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
L. PRISCILLA HALL
BETSY BARROS, JJ.


2013-02133
2013-02135
2013-02173
 (Docket Nos. N-6790-12, N-6791-12, N-6792-12)

[*1]In the Matter of Michelle H. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andFilandra C. (Anonymous), respondent- appellant.
 (Proceeding No. 1)In the Matter of Matthew H. (Anonymous). Administration for Children's Services, petitioner- respondent;
andFilandra C. (Anonymous), respondent- appellant.
 (Proceeding No. 2)In the Matter of Melanie C. (Anonymous). Administration for Children's Services, petitioner-respondent;
 Filandra C. (Anonymous), respondent- appellant;
Edgar C. (Anonymous), nonparty- respondent. (Proceeding No. 3)


Yasmin Daley Duncan, Brooklyn, N.Y., for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Ingrid R. Gustafson of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement of counsel), attorney for the child Michelle H.
Seymour Zager, White Plains, N.Y., attorney for the children Matthew H. and Melanie C.
Tenille M. Tatum-Evans, New York, N.Y., for nonparty-respondent.

DECISION & ORDER
Appeals from an order of fact-finding of the Family Court, Queens County (Barbara Salinitro, J.), dated June 28, 2012, and two orders of disposition of that court (Marybeth S. Richroath, J.), both dated January 16, 2013. The order of fact-finding, insofar as appealed from, found, after a hearing, that the mother derivatively neglected Melanie C. and Matthew H. The first order of disposition, after a hearing, awarded custody of Melanie C. to her father. The second order of disposition, after a hearing, among other things, placed Matthew H. in the custody of the [*2]Commissioner of Social Services of the City of New York.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as that order was superseded by the orders of disposition and is brought up for review on the appeals from the orders of disposition; and it is further,
ORDERED that the orders of disposition are affirmed, without costs or disbursements.
The Family Court properly found that the mother derivatively neglected the subject children upon finding that she neglected their older sibling. The record showed derivative neglect of the children Melanie C. and Matthew H. based on, inter alia, the evidence of excessive corporal punishment of the older child and other actions of the mother which demonstrated "such an impaired level of parental judgment as to create a substantial risk of harm" to any child in her care (Matter of David H., 127 AD3d 1084, 1085; see Family Ct Act § 1046[a][1]; Matter of Yanni D. [Hope J.], 95 AD3d 1313, 1314; Matter of James S. [Kathleen S.], 88 AD3d 1006, 1006-1007; Matter of Jordan W., 59 AD3d 558).
Further, the Family Court did not err in awarding custody of Melanie C. to her father (see Family Ct Act § 1052[a][ii]; see also Matter of Matthew M., 46 AD3d 903; Matter of Jasmine N., 15 AD3d 491; see generally Eschbach v Eschbach, 56 NY2d 167, 171).
DILLON, J.P., DICKERSON, HALL and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court